  Case 3:21-mc-00001-NJR Document 4 Filed 03/22/21 Page 1 of 1 Page ID #15




                  UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

Margaret M. Robertie                                                    Tel: 618.482.9371
      Clerk of Court                                                    Fax: 618.482.9383
                                 OFFICE OF THE CLERK
                                 750 MISSOURI AVENUE
                              EAST ST. LOUIS, ILLINOIS 62201

March 22, 2021

Richard P Liebowitz
11 Sunrise Plaza, Suite 5
Valley Stream, NY 11580

Dear Attorney Liebowitz,

Our records indicate that no response was received to a Notice from this Court dated
January 22, 2021, regarding your discipline by the Supreme Court of the State of Southern
District of New York. I have enclosed a copy of an Order Imposing Discipline entered on
March 22, 2021.

This action was taken in accordance with Southern District of Illinois Local Rule 83.3(c)
which provides for the imposition of identical discipline by this Court. You should
consult Local Rule 83.4 if, after this period of suspension expires, you wish to be
reinstated in this district court.

Please contact this office if you have any questions.

Very truly yours,


s/ Tamra Baugh
Deputy Clerk

Enclosure

cc:     Clerk of the Court



AA-06
Rev. 4/12
